        Case 2:21-cr-00043-TOR     ECF No. 7   filed 05/04/21   PageID.9 Page 1 of 3




 1   Joseph H. Harrington
 2   Acting United States Attorney                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
     Eastern District of Washington                                  EASTERN DISTRICT OF WASHINGTON

 3   Patrick J. Cashman
     Assistant United States Attorney
                                                                      May 04, 2021
 4                                                                        SEAN F. MCAVOY, CLERK
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767
 7
                       UNITED STATES DISTRICT COURT
 8                FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10                                                 2:21-CR-43-TOR
11                           Plaintiff,           INDICTMENT
12
                   v.                             Vio: 21 U.S.C. §§ 841(a)(1),
13                                                     (b)(1)(A)(viii), 846
14   MARIO ROBERT CRITTENDEN                           Conspiracy to Distribute 50
     (a/k/a “Chikio”),                                 Grams of Actual (Pure)
15                                                     Methamphetamine
16
17                                                       21 U.S.C. § 853
                                                         Forfeiture Allegation
18
19
20
21
22
23
24                           Defendants.
25
           The Grand Jury charges:
26
27         Beginning on a date unknown, but by on or about July 9, 2020, and

28   continuing until on or about May 4, 2021, in the Eastern District of Washington,
     the Defendants, MARIO ROBERT CRITTENDEN (a/k/a “Chikio”),

     INDICTMENT – 1
        Case 2:21-cr-00043-TOR       ECF No. 7   filed 05/04/21   PageID.10 Page 2 of 3




 1
 2
 3
 4             knowingly and intentionally conspired with each other, and with other
 5   persons known and unknown to the Grand Jury, to distribute of 50 grams or more
 6
     of actual (pure) methamphetamine, a Schedule II controlled substance, in violation
 7
     of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii); all in violation of 21 U.S.C. § 846.
 8
                 NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS
 9
           The allegations contained in this Indictment are hereby re-alleged and
10
     incorporated by reference for the purpose of alleging forfeitures.
11
12         Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of 21

13   U.S.C. §§ 841(a)(1), 846, as set forth in this Indictment, the Defendants, MARIO
14   ROBERT CRITTENDEN (a/k/a “Chikio”),
15
16
17                                                                           shall forfeit
18   to the United States of America, any property constituting, or derived from, any
19   proceeds obtained, directly or indirectly, as the result of such offense and any
20   property used or intended to be used, in any manner or part, to commit or to
21
     facilitate the commission of the offense. If the property described above, as a
22
     result of any act or omission of the Defendants:
23
           a. cannot be located upon the exercise of due diligence;
24
           b. has been transferred or sold to, or deposited with, a third party;
25
           c. has been placed beyond the jurisdiction of the court;
26
27         d. has been substantially diminished in value; or

28         e. has been commingled with other property which cannot be divided
               without difficulty,

     INDICTMENT – 2
        Case 2:21-cr-00043-TOR     ECF No. 7    filed 05/04/21   PageID.11 Page 3 of 3




 1   the United States of America shall be entitled to forfeiture of substitute property
 2   pursuant to 21 U.S.C. § 853(p).
 3         DATED this _____day of May, 2021.
 4
 5                                              A TRUE BILL
 6
                                                __________________________
 7                                              Foreperson
 8
     _______________________
 9   Joseph H. Harrington
10   Acting United States Attorney
11
12   _______________________
13   Patrick J. Cashman
     Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     INDICTMENT – 3
